Citation Nr: 0204138	
Decision Date: 05/06/02    Archive Date: 05/14/02

DOCKET NO.  96-14 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing 
loss, evaluated as 10 percent disabling prior to July 13, 
1999, noncompensably disabling from July 13, 1999, through 
September 26, 2000, and 10 percent disabling from September 
27, 2000.  

2.  Entitlement to a compensable rating for otitis media.  

3.  Entitlement to a compensable rating for tinnitus during 
the period prior to June 10, 1999, and a rating in excess of 
10 percent for tinnitus during the period commencing June 10, 
1999.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from May 1956 to 
April 1958.  

This appeal came before the Board of Veterans' Appeals 
(Board) from a December 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  Jurisdiction over the veteran's 
claims folder was transferred to the RO in St. Petersburg, 
Florida, in September 1997 and subsequently to the RO in 
Hartford, Connecticut in October 1998.  

The Board additionally notes that in May 1999, the veteran 
submitted to the RO a VA Form 21-526 (Veteran's Application 
for Compensation or Pension), in which he claimed service 
connection for liver damage and a tumor on the side of his 
left nostril.  These issues have not been addressed by the 
RO; therefore, they are referred to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  In a December 1994 rating decision, the evaluation for 
bilateral hearing loss was increased to 10 percent; service 
connection was granted for tinnitus, and the tinnitus was 
evaluated with bilateral otitis media as noncompensably 
disabling.  

2.  The veteran was informed of the foregoing decision and 
his appellate rights by letter in February 1995.  

3.  The veteran disagreed with the evaluations assigned in 
the December 1994 rating decision, and the RO issued a 
Statement of the Case concerning the evaluation issues in 
April 1995.  

4.  Later in April 1995, the RO received from the veteran's 
then representative, a written communication which was 
accepted as a Substantive Appeal.  

5.  Following the issuance of the Statement of the Case, the 
veteran submitted no written communication concerning any of 
the issues on appeal until after February 1996. 

6.  In May 2001, the veteran's current representative, 
Disabled American Veterans, submitted a written statement 
indicating that the veteran was satisfied with the 
evaluations assigned for tinnitus, bilateral otitis media and 
bilateral hearing loss disability.  


CONCLUSION OF LAW

A timely substantive appeal has not been received with 
respect to the December 1994 rating decision which evaluated 
the veteran's tinnitus, bilateral hearing loss, and bilateral 
otitis media.  38 U.S.C.A. § 7105(a), (d) (West 1991); 38 
C.F.R. §§ 20.200, 20.302(b) (2001); 66 Fed. Reg. 50,318-
50,319 (Oct. 3, 2001) (to be codified at 
38 C.F.R. §§ 20.302(b)(2).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An appeal consists of a timely filed Notice of Disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  A Substantive 
Appeal must be filed within 60 days from the date that the 
agency of original jurisdiction mails the Statement of the 
Case to the appellant, or within the remainder of the 1-year 
period from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.302(b).  

Except in the case of simultaneously contested claims, if (i) 
a claimant submits additional evidence within 1 year of the 
date of mailing of the notification of the determination 
being appealed, and (ii) that evidence requires, in 
accordance with § 19.31 of this title, that the claimant be 
furnished a Supplemental Statement of the Case, then the time 
to submit a Substantive Appeal shall end not sooner than 60 
days after such Supplemental Statement of the Case is mailed 
to the appellant, even if the 60-day period extends beyond 
the expiration of the 1-year appeal period.  
66 Fed. Reg. 50,318-50,319 (Oct. 3, 2001) (to be codified at 
38 C.F.R. §§ 20.302(b)(2).   

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105(d)(5).  A Substantive Appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.204(b).  Withdrawal 
may be made by the appellant or by his or her authorized 
representative, except that a representative may not withdraw 
a Substantive Appeal filed by the appellant personally 
without the express written consent of the appellant.  38 
C.F.R. § 20.204(c).

The record reflects that in a December 1994 rating decision, 
the evaluation for bilateral hearing loss was increased to 10 
percent; service connection was granted for tinnitus, and the 
tinnitus was evaluated with bilateral otitis media as 
noncompensably disabling.  The veteran was informed of this 
decision and his appellate rights by letter in February 1995.  
In response to his notice of disagreement with the 
evaluations assigned in the December 1994 rating decision, he 
was provided a Statement of the Case concerning the 
evaluation issues in April 1995.  Later in April 1995, the 
veteran's then representative submitted a written statement, 
which the RO construed as a Substantive Appeal.  Following 
the issuance of the Statement of the Case, the veteran 
submitted no written communication concerning any of the 
issues addressed in the Statement of the Case until after 
February 1996. 
In May 2001, the veteran's current representative, Disabled 
American Veterans, submitted a written statement indicating 
that the veteran was satisfied with the evaluations assigned 
for tinnitus, bilateral otitis media and bilateral hearing 
loss disability.  

In a July 2001 letter, the RO requested the veteran to 
clarify whether he wished his appeal to be withdrawn.  No 
response was received from the veteran.  Thereafter, the 
veteran's representative submitted written argument in 
support of the appeal.  

In February 2002, the Board notified the veteran and his 
representative by letter that the Board was considering 
whether to dismiss the appeal based on the absence of a 
timely Substantive Appeal.  They were informed of the 
pertinent circumstances and the applicable legal criteria.  
They were also told that they would be afforded a period of 
60 days from the date of the Board's letter in which to 
submit additional evidence and argument on the timeliness 
issue and in which to request a hearing on the timeliness 
issue.  The veteran has not responded to this letter.  
However, in April 2002, the veteran's representative 
submitted argument to the effect that the veteran's 
Substantive Appeal should not be considered withdrawn since 
he did not respond to the RO's July 2001 letter.

As noted above, a Substantive Appeal may be withdrawn by the 
appellant or the appellant's representative except that a 
representative may not withdraw a Substantive Appeal filed by 
the appellant personally without the express written consent 
of the appellant.  38 C.F.R. § 20.204(c).  The record 
reflects that the written communication accepted by the RO as 
the veteran's Substantive Appeal was signed by the veteran's 
then representative.  No written communication which could be 
construed as a Substantive Appeal was submitted by the 
veteran during the period for doing so.  The Substantive 
Appeal submitted by the veteran's former representative was 
affirmatively withdrawn by the veteran's current 
representative in May 2001.  Although the current 
representative subsequently submitted argument in support of 
the appeal, this was long after expiration of the period for 
submission of a substantive appeal.  Accordingly, the appeal 
with respect to these issues must be dismissed.  
ORDER

The appeal with respect to the evaluations assigned for 
tinnitus, bilateral hearing loss, and bilateral otitis media 
is dismissed.  



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

